Citation Nr: 1000784	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-28 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
bilateral hearing loss and anxiety disorder.


CONCLUSION OF LAW

Criteria for a total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2009); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1, 
4.3, 4.15, 4.16, 4.18  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran acknowledges that he has a number of nonservice-
connected disabilities, to include being legally blind due to 
macular degeneration, but contends that his service-connected 
psychiatric disorder and bilateral hearing loss are so severe 
that these are the main reasons for his unemployability or 
would result in unemployability in the absence of his 
nonservice-connected disabilities.  

TDIU may be assigned where the combined schedular rating for 
the service-connected disabilities is less than 100 percent, 
when it is found that the service-connected disabilities 
render the Veteran unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
nonservice-connected disability may not be considered in 
determining entitlement to a total compensation rating.  
38 C.F.R. § 4.19.  Factors to be considered are the Veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

If there is only one service-connected disability, the 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The sole fact that a Veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for the 
grant of a TDIU rating.  A high schedular rating, in itself, 
is recognition that the impairment makes it difficult to 
obtain and retain employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can, in fact, 
find employment.  38 C.F.R. §§ 4.1, 4.15.  In evaluating a 
claim for a TDIU, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may not be 
given to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The Veteran's ability or inability to engage in substantial 
gainful activity must be examined in a practical manner, and 
the thrust is whether a particular job is realistically 
within the physical and mental capabilities of the appellant.  
Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
Veteran's earned income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a); Faust v. West, 13 
Vet. App. 342 (2000).


Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by such circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
unemployability is synonymous with the inability to secure 
and follow a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b); VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).  In 
determining whether a Veteran is entitled to individual 
unemployability, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Thus, 
in deciding the claim, the Board may not favorably consider 
the effects of the Veteran's non-service-connected 
disabilities with respect to their degree of interference 
with the Veteran's employability.

For a Veteran to prevail on a claim for a TDIU, the record 
must reflect some factor, which takes his case outside of the 
norm.  The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the Veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If 
total industrial impairment has not been shown, VA is not 
obligated to show that a Veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  Gary v. Brown, 7 Vet. App. 
229 (1994).

In this case, service connection has been established for 
bilateral hearing loss, rated 60 percent disabling, and a 
psychiatric disorder, rated as 30 percent disabling.  The 
Veteran's combined rating is 70 percent, effective January 
14, 2008.  Therefore, the Veteran meets the percentage 
threshold requirements provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to a total rating based on 
individual unemployability.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A Veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In July 2008, the RO received the Veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to hearing loss and headaches.  He said that he last 
worked in 1990, when he became too disabled to work.  The 
Veteran provided an occupational history of construction 
work.  

On VA mental disorders examination in February 2008, the 
Veteran reported nightmares but would not state their 
frequency.  He endorsed frequent memories, along with sleep 
disruption.  He complained of physical disabilities, to 
include hearing loss.  He stated that he was depressed most 
of the time and feared being alone.  The examiner indicated 
that the Veteran's complaints of depression and anxiety were 
vague, mild, and situational.  The Veteran's psychomotor 
activity was lethargic and his affect was constricted.  The 
Veteran could not remember his date of birth.  It was noted 
that he was undergoing psychiatric treatment for depression 
and anxiety with poor results.  The examiner indicated that 
the Veteran experienced problems with activities of daily 
living due to his physical disabilities.  The Veteran 
reported that he retired in 1999.  He provided an 
occupational history in construction.  The diagnoses were 
generalized anxiety disorder and dysthymic disorder.  The GAF 
score for the generalized anxiety disorder was 65.  The 
examiner opined that under significant stress the Veteran's 
service-connected anxiety could cause transient or mild 
decrease in efficiency.

On audiological examination in February 2008, the examiner 
noted that the Veteran's hearing was worsening and as a 
result, he experienced difficulty in all situations.  The 
puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the right ear were 50, 
65, 85, and 95; and in the left ear 60, 75, 70, and 80.  The 
puretone threshold average in the right ear was 74, and the 
average in the left ear was 71.  Speech discrimination in the 
right ear was 64 percent and 18 percent in the left ear.  

On mental disorders examination in June 2009, the Veteran 
complained of interrupted sleep, low energy, anxiety, and 
depressed mood.  He reported that he was nervous all the 
time.  Precipitating factors included, noise, being alone, 
and the death of his wife.  The Veteran retired from his 
previous occupation in construction in 1999, due to his age.  
The examiner described the Veteran's mood as not good and his 
energy was poor.  The Veteran was unable to spell a word 
backwards.  The Veteran was oriented as to person and place, 
but not time.  The examiner did not find that the Veteran's 
mental disorder interfered with activities of daily living.  
The diagnosis were depressive disorder, not otherwise 
specified, not service-connected, and generalized anxiety 
disorder.  His GAF score was 55.  The examiner indicated that 
the Veteran was not unemployable due to mental health 
reasons.  The Veteran's symptomatology associated with the 
mental health disorders were not severe enough to interfere 
with occupational and social functioning.  

On audiological examination in June 2009, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the right ear were 50, 60, 85, 
and 90; and in the left ear 75, 75, 70, and 85.  The puretone 
threshold average in the right ear was 71, and the average in 
the left ear was 76.  Speech discrimination in the right ear 
was 60 percent and 10 percent in the left ear.  The Veteran 
reported difficulty hearing and understanding in all 
situations, particularly when not facing the talker.  He also 
stated that loud noises were bothersome.  The examiner opined 
that with the Veteran's degree of hearing loss, he was likely 
to have difficulty in all occupational and social situations.  
However, hearing loss alone did not render the average person 
unable to perform sedentary and physical activities.  The 
Veteran could consider amplifications, assistive technology 
and other communication strategies or vocational 
rehabilitation if warranted.  

In a statements in support of his claim, the Veteran 
complained that his hearing loss and psychological condition 
rendered him unemployable, because his inability to hear 
coupled with his nervousness made him a liability to any 
employer.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 4.3.

A review of the Veteran's treatment records reflects 
treatment for the service-connected bilateral hearing loss 
and his psychiatric disorder, as well as other, non-service-
connected disorders including degenerative joint disease, 
hypertension, hypothyroidism, GERD, asthma, atrial 
fibrillation, and bilateral macular degeneration with 
blindness.

The VA mental status disorders examinations in February 2008 
and June 2009, show that the Veteran's mental health is 
declining, as reflected in the assigned GAF scores from 65 to 
55.  GAF scores ranging between from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Consistent 
with those findings, the examination reports recorded 
complaints of nightmares, low energy, anxiety, intrusive 
memories, sleep disruption, fear, preoccupation with 
loneliness and physical disabilities, depression, and 
anxiety.  The Veteran related feeling depressed most of the 
time and nervous all the time.  The Veteran exhibited 
lethargic psychomotor activity, constricted affect, bad mood, 
low energy and memory problems.  He was oriented as to person 
and place, but not time.  The Veteran was unable to remember 
his date of birth or to spell a word backwards.  It was also 
noted that psychiatric treatment yielded poor results.  In 
June 2009, the examiner opined that the Veteran's mental 
health symptoms alone, associated with the mental health 
disorders, were not severe enough to interfere with 
occupational and social functioning.  However, the VA 
examiner did not consider the impact that the Veteran's 
severe hearing loss had on the Veteran's anxiety disorder 
occupationally and socially, particularly noting the 
Veteran's stated preoccupation with his inability to hear, 
along with the findings of the VA examiner in February 2008 
who concluded that under significant stress the service-
connected anxiety could cause a decrease in efficiency.  

Similarly, the most recent VA audiological examinations show 
that the Veteran has severe hearing loss and that the 
condition continues to worsen.  On audiological examination 
in June 2009, the Veteran reported difficulty hearing and 
understanding in all situations, particularly when not facing 
the talker.  He also stated that loud noises were bothersome.  
Both VA examiners in February 2008 and June 2009, agreed that  
the Veteran's degree of hearing loss was likely to cause him 
to have difficulty in all occupational and social situations.  
The examiner in June 2009 opined that hearing loss alone did 
not render the average person unable to perform sedentary and 
physical activities.  However, it is apparent that the 
examiner did not base the opinion on the individual 
circumstances of the Veteran, specifically considering his 
service-connected psychiatric history, the Veteran's work 
history and educational background.  

After a review of the evidence, the Board finds that it is at 
least as likely as not that the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities.  This finding considers 
the Veteran's educational and employment history, as well as 
the severe level of disability due to hearing loss and the 
moderate disability due to his mental disorder.  In 
combination, those disabilities make it unlikely that the 
Veteran could secure or follow a substantially gainful 
occupation.  Thus, the Board finds that the evidence is at 
least in equipoise  such that reasonable doubt may be 
resolved in favor of the Veteran, and a total disability 
rating is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


